I am unable to agree to the conclusion *Page 192 
reached in this case because I am of the opinion that Chapter 6458, Act 1913 known as the general law Sec. 1451 et seq. C. G. L. violates the Constitution of this State in letter and spirit. I think the language of the Attorney General used in this information in this cause in applying for a Writ of Quo Warranto, viz: "That the statute and proceeding under which its (the Drainage District) corporate existence is claimed are unconstitutional and void," states a legal proposition which is capable of proof almost to the degree of demonstration.